Exhibit 99.2 Copano Energy, L.L.C. News Release Contacts: Carl A. Luna, Senior Vice President Copano Energy, L.L.C. 713-621-9547 FOR IMMEDIATE RELEASE Jack Lascar / jlascar@drg-e.com Anne Pearson/ apearson@drg-e.com DRG&E / 713-529-6600 COPANO ENERGY APPOINTS R. BRUCE NORTHCUTT AS A DIRECTOR AND PRESIDENT AND CHIEF EXECUTIVE OFFICER; WILLIAM L. THACKER ELECTED CHAIRMAN OF THE BOARD HOUSTON – November 15, 2009 – Copano Energy, L.L.C. (Nasdaq: CPNO) today announced that R.Bruce Northcutt, Copano’s President and Chief Operating Officer, has been appointed President and Chief Executive Officer, and a member of Copano’s Board of Directors.Additionally, William L. Thacker was elected Chairman of the Board.These appointments follow the passing of John R. Eckel, Jr., as separately announced today. Mr. Northcutt said, “Working with John was an honor and a privilege, and while I am deeply saddened by his passing, I am determined to continue executing his vision and strategy for this great company.John assembled a strong leadership team and a dedicated group of employees.I am confident that together, we will continue to successfully build on John’s legacy.” Mr. Thacker said, “I’ve served on the Copano Board of Directors since the time of the company’s initial public offering, and although saddened by the circumstances, I ampleased to have the opportunity to serve as Chairman.On behalf of the Board, we extend our support to Bruce in his new role.Bruce has been an integral part of Copano’s leadership team for many years, helping to drive our strategy and success.Our succession plan contemplated Bruce as John’s successor and we are confident that Bruce is the right person to lead Copano.” About R. Bruce Northcutt Mr. Northcutt has served as President and Chief Operating Officer of Copano Energy since April 2003.Previously, he served as President of El Paso Global Networks Company, a provider of wholesale bandwidth transport services, from November 2001 until April 2003.From April 1999 to December 2001, Mr.
